Case 1:20-cr-00143-TSE Document 174-2 Filed 12/23/20 Page 1 of 6 PageID# 2938




                       Exhibit 3
Case 1:20-cr-00143-TSE Document 174-2 Filed 12/23/20 Page 2 of 6 PageID# 2939



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division



  UNITED STATES OF AMERICA,

                                  Plaintiff,

         v.                                                  Case No. 1:20-cr-00143

  ZACKARY ELLIS SANDERS,

                                  Defendant.




                            Third Declaration of Matthew Ryder QC




 I, Matthew Ryder, Declare under penalty of perjury that:


 1.     I am lawyer practicing in               and have been retained in my professional capacity
        as a barrister by Mr Sanders’s defense team to provide my expert opinion on
        law,                                            . This is my THIRD declaration in this case.


 2.     My first declaration in this case was dated 29 July, 2020 (“MRQC-1”) in which I set out
        my background and expertise and attached my CV. I do not repeat it in this document.
        My second declaration was dated 19 August 2020 (“MRQC-2”). This declaration
        should be read in conjunction with both MRQC-1 and MRQC-2.


 3.     Since making my earlier declarations I have been asked by Mr Sanders’s defense team
        to provide my expert opinion on two further matters:


        (1) What discovery would be available to a criminal defendant in Mr Sanders’s
              position being prosecuted in               , who was challenging the admissibility of
              evidence obtained through executing a search warrant based on information
              provided by the                                        ? In particular, what discovery
              would the prosecution be required to provide to the defense team to ensure that
              the defendant had a fair trial?

                                                    1
Case 1:20-cr-00143-TSE Document 174-2 Filed 12/23/20 Page 3 of 6 PageID# 2940




         (2) Am I aware, from my own expert knowledge and experience, of any cases in which
               the information provided by the                relating to a    warrant is being challenged
               as being unreliable or inaccurate?


 What discovery would be provided to a defendant to ensure a fair trial in                      , if the
 defendant was challenging evidence obtained pursuant to a search warrant based on
 information provided by the             ?


 The fundamental right to a fair trial


 4.      It is a longstanding and fundamental principle of                    law that a defendant charged
         with a criminal offence must be given a fair trial. The right to a fair trial, like the right
         to life, is an unqualified right. It cannot be balanced against other public interests (e.g.
         national security), no matter how important those other interests might be. If a
         criminal defendant cannot be given a fair trial the prosecution cannot proceed.


 5.      The right to a fair trial is provided to a defendant in legal systems across the world. It
         is recognised in Articles 10 and 11 of the Universal Declaration of Human Rights (to
         which both the United States of America and the                                are signatories). It
         is also enshrined in                                                                    , to which
         the                     is a signatory, and which is incorporated into                  domestic
         law through the                                  .


 6.      A critical feature of the right to a fair trial is the right for a defendant to have adequate
         “discovery” – described in                   law as “disclosure” - from the prosecuting
         authorities. The importance of a defendant being given proper disclosure was
         famously articulated by one of the most highly regarded judges of the modern era,
                                         , in the case of
         who stated at §14:


                  “Fairness ordinarily requires that any material held by the prosecution which
                  weakens its case or strengthens that of the defendant, if not relied on as part of
                  its formal case against the defendant, should be disclosed to the defence. Bitter
                  experience has shown that miscarriages of justice may occur where such


                                                      2
Case 1:20-cr-00143-TSE Document 174-2 Filed 12/23/20 Page 4 of 6 PageID# 2941



                  material is withheld from disclosure. The golden rule is that full disclosure of
                  such material should be made.”


 7.      In                                 went on to acknowledge exceptional circumstances
         where, compatibly with the right to a fair trial, some material that would ordinarily
         fall to be disclosed to the defense may be withheld. But the ‘golden rule’ in favour of
         full disclosure of such material, as described by                    , remains a critical
         axiom of           criminal law to ensure a fair trial.


 Discovery relating to challenging admissibility


 8.      The fair trial principle means that if the prosecuting authorities are in possession – or
         can obtain possession – of material that would assist a defendant in challenging the
         admissibility of evidence adduced against him, that material should be disclosed to
         the defendant. This includes information that would assist the defendant in asserting
         that the evidence had been obtained pursuant to an unlawful search; or that an officer
         had acted improperly in obtaining the necessary judicial authorisation for such a
         search (e.g. by failing to act with proper candour, or by misleading the judge).


 9.      If disclosure would risk prejudice to an important public interest, the material should
         be shown to the judge by the prosecution, ex parte, in order for the judge to determine
         whether the withholding of such material from the defense was incompatible with the
         defendant having a fair trial. If so, the material must be disclosed, or the prosecution
         must be discontinued.


 10.     The following principles would therefore apply in criminal proceedings in             , if
         a defendant was seeking to challenge the admissibility of evidence against him
         obtained pursuant to a search warrant, based on information given to a police officer
         by the       :


         (1) The prosecuting authorities are under a duty to disclose material it has in its
              possession that either undermines the prosecution case or assists the defense case.
              This would include material that assists the defense in submitting that the evidence
              had been obtained unlawfully and should be excluded (even if the prosecution did
              not agree with the defense position).


                                                   3
Case 1:20-cr-00143-TSE Document 174-2 Filed 12/23/20 Page 5 of 6 PageID# 2942



        (2) In the particular context of a                                                  warrant
           (used by the        in this case), the prosecuting authorities would be required to
           disclose        reports and assessments created in the course of the           activity, if
           such material assisted the submissions on admissibility being made by the defense.
           For example:
           (a) Information that positively indicated the lack of any link between the
               defendant and the reasons for the        activity. In particular, the lack of any
               positive link between an IP address alleged to be associated with the defendant
               and specific content of a website.
           (b) Reports or assessments that revealed the limits of the                   surveillance,
               thereby revealing the limited nature of any “tip” provided by the              to law
               enforcement agencies and then used to obtain a warrant.


        (3) Further to (2), if the prosecuting authorities had information that suggested a
           police officer knowingly or recklessly allowed a judge to be misled by a search
           warrant application, that information should be disclosed to the defense. That
           would include information that suggested a police officer had overstated the
           significance of information provided by the                  . It would also include
           information that suggested the police officer had deliberately or recklessly not
           pursued obvious and relevant enquiries of the                in clarifying the extent to
           which the information provided by the            supported the application for the
           search warrant.


        (4) The disclosure of such information would be necessary to ensure the defendant
           had a fair trial.


 Cases in which the information provided by the         relating to a       warrant is being
 challenged?


 11.    I am defense counsel in the case of                                   at
        Court, before                 . That case involves one of the largest operations in
        history, and is based on information obtained pursuant to a          warrant.


 12.    That case has some similarities to this case in that it involves the               obtaining
        information pursuant to a       warrant and involves the             liaising with foreign


                                               4
Case 1:20-cr-00143-TSE Document 174-2 Filed 12/23/20 Page 6 of 6 PageID# 2943



       agencies – in that case law enforcement officers from France, and the Netherlands – in
       the context of obtaining and sharing information. It is not a case where the foreign
       agencies acted on a “tip” from the          , but the Court is considering submissions
       about the admissibility of evidence relating, in part, to the reliability and candour with
       which          officers conveyed information they obtained. The matters being
       considered by the Court include whether          officers misled judicial authorities and
       foreign law enforcement officers when conveying information to them.


 13.   In accordance with orders made by                       , I am not permitted publicly to
       provide further information about that case, while the Court is considering its rulings.
       However,                    is expected to give his judgment on the preliminary rulings
       on           2021.




 DONE this day 22 December 2020.




                                                     _______________________________


                                                     Matthew Ryder QC




                                               5
